Citation Nr: 1513827	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the Veteran's spouse for the purpose of receiving apportionment benefits.


REPRESENTATION

Appellant represented by:	Christina Gindratt, Attorney

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1978.  The appellant is the Veteran's estranged spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2012 and March 2013, respectively, the Veteran and the appellant requested Board hearings.  In June 2013, the appellant withdrew her March 2013 request for a Board hearing, and in August 2014, the Veteran failed to appear for his scheduled hearing.  Neither has requested that the hearing be rescheduled, and the Veteran did not provide good cause for his failure to appear.  Therefore, their respective requests for Board hearings are considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  

The Board previously remanded this matter in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the prior December 2013 remand, a claim for an apportionment is a "contested claim" subject to special procedural requirements.  As is relevant here, when a substantive appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102.  In the prior remand, the Board directed that the Veteran be notified of the contents of the appellant's substantive appeal; there is no indication in the record that such has been accomplished.  As such, remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers upon the claimant the right to compliance with the remand order).

Turning to the merits of the appellant's argument, she asserts that she and the Veteran were married in 1980, separated in 2001, and, despite evidence of record that the Veteran remarried in February 2006, that she and the Veteran had never divorced.  The Veteran has provided somewhat inconsistent reports in the record about his marital history; however, he did report as early as 2005 during VA treatment that he and the appellant had divorced.  Nevertheless, there is no divorce decree of record.  The Board also observes that in 2005, when the Veteran reported his divorce, he also stated that he had been married "once for 9-10 years;" however, later in the record, including in October 2011 and February 2012, the Veteran stated that their marriage lasted for 14 years, and during a January 2014 VA examination, he reported his marriage to the appellant as lasting from 1980 to 1995.  

The Board also notes, however, that while the appellant now asserts that she and the Veteran were together until 2001, at which time they separated, the record also contradicts that assertion.  

The appellant has reported receipt of Social Security Administration (SSA) supplemental income benefits, as well as other public assistance.  As those records could contain evidence relevant to the appellant's perceived marital status, they should be requested on remand.

Finally, the record shows that the Veteran and the appellant were married in Guthrie, Logan County, Oklahoma in September 1980.  VA treatment notes show that the Veteran was living Oklahoma City, Oklahoma, prior to October 1995, around which time he moved to Arkansas City, Kansas.  The timing of the move is consistent with the Veteran's report that he and the appellant separated or divorced in 1995.  Thereafter, the Veteran returned to Oklahoma City around July 2001 based on a change of address request from the Veteran.  The record also shows that the appellant currently lives in Texas.  As the Veteran or the appellant have resided in Oklahoma, Kansas, and Texas during the relevant period, searches should be completed in each state to see if a divorce decree exists. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be appropriately notified at his present address of record of the content to the appellant's substantive appeal and afforded the opportunity to respond thereto.

2.  Request that the SSA provide copies of any records pertaining to the appellant's application for SSA supplemental income that concern her marital status.  Any materials obtained should be associated with the Veteran's VA claims folder.

If such records are unavailable or determined to not exist, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

3.  Contact the appropriate sources in Oklahoma, Kansas, and Texas, and request a copy of any divorce decree pertaining to the Veteran and the appellant, and occurring sometime between January 1, 1995 and December 31, 2001. 

4.  Then readjudicate the appeal.  If the apportionment remains denied, provide both parties with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




